DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 11/05/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 14, and 18 have been amended.
The 35 U.S.C § 103 rejection to claims 1-20 have been fully considered in view of the amendments received 11/05/2021 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 11/05/2021


Regarding independent claim(s) 1, 14, and 18:

Applicant’s arguments (Remarks, Page 7: ¶ 4 to Page 8: ¶ 1), filed 11/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miranda et al. (US PGPUB No. 20200090407 A1) fails to disclose the subject matter of wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Miranda et al., in view of Bleasdale-Shepherd (US PGPUB No. 20200147486 A1), in view of Pedersen (US PGPUB No. 20110276699 A1), and further in view of Marco et al. (US PGPUB No. 20170070435 A1).

Applicant’s arguments (Remarks, Page 8: ¶ 2), filed 11/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Bleasdale-Shepherd fails to disclose the subject matter of wherein 

Applicant’s arguments (Remarks, Page 8: ¶ 3 to Page 9: ¶ 1), filed 11/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, MacNamara et al. (US PGPUB No. 20180004693 A1) fails to disclose the subject matter of wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 9: ¶ 2), filed 11/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Pedersen fails to disclose the subject matter of wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic. Therefore, the rejection has been withdrawn, necessitated by Applicant's 

Applicant’s arguments (Remarks, Page 10: ¶ 2), filed 11/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 11: ¶ 2 to Page 12: ¶ 1), filed 11/05/2021, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miranda et al. and Pulapaka et al. (US PGPUB No. 20180198824 A1) fails to disclose the subject matter as addressed above. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 13: ¶ 3 to Page 14: ¶ 1), filed 11/05/2021, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miranda et al. and Pedersen fail to disclose the subject matter as addressed above. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 2-13:

Applicant’s arguments (Remarks Page 10: ¶ 3 to Page 11: ¶ 1), filed 11/05/2021, with respect to the rejection(s) of claim(s) 2-13 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 15-17:

Applicant’s arguments (Remarks Page 12: ¶ 1 to Page 13: ¶ 1), filed 11/05/2021, with respect to the rejection(s) of claim(s) 15-17 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claim 14. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 19 and 20:

Applicant’s arguments (Remarks Page 14: ¶ 1), filed 11/05/2021, with respect to the rejection(s) of claim(s) 19 and 20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claim 18. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al., US PGPUB No. 20200090407 A1, hereinafter Miranda, in view of Bleasdale-Shepherd, US PGPUB No. 20200147486 A1, hereinafter Bleasdale-Shepherd, in view of Pedersen, US PGPUB No. 20110276699 A1, hereinafter Pedersen, and further in view of Marco et al., US PGPUB No. 20170070435 A1, hereinafter Marco.

Regarding claim 1, Miranda discloses a device (Miranda; XR device [¶ 0101, ¶ 0103-0104, and ¶ 0108]), comprising: 
a first processor (Miranda; XR device comprising a 1st processor [¶ 0011-0013 and ¶ 0020]; moreover, computer configurations comprising hardware/process for controlling and instructions/programs [¶ 0318, ¶ 0320, and ¶ 0322-0325]); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Miranda; a memory that stores executable instructions that facilitate performance of operations when executed by the processor [¶ 0013-0016]; additionally, an XR system comprising one or more XR devices and server configured to perform using a processor and executable tasks [¶ 0007 and ¶ 0011-0012]; moreover, one or more modules of the HMD comprise stored instructions to be executed by the HMD [¶ 0112, ¶ 0114, ¶ 0121, and ¶ 0126-0128]; and moreover, computer configuration of a processor and executable instructions to perform tasks [¶ 0306-0307, ¶ 0309-0310, and ¶ 0312]), comprising: 
receiving contextual data from a sensor of a user equipment in an environment (Miranda; the performance of operations, as addressed above, comprises receiving data collected of a physical world (i.e. contextual data) from a sensor [¶ 0084 and ¶ 0088] of a HMD (i.e. user equipment, head mounted display) in an environment [¶ 0100-0101, ¶ 0129, and ¶ 0133]; additionally, received sensor by the HMD within an environment [¶ 0120-0121]); 
determining immersive reality content based on the contextual data (Miranda; the performance of operations, as addressed above, comprises determining AR (i.e. immersive reality, augmented reality) content [¶ 0097-0098] based on the data collected of a physical world (i.e. contextual data) [¶ 0100-0102, ¶ 0106-0107, and ¶ 0113-0114]; moreover, mapping augmented/virtual content in a real world environment based on collected data of the HMD within the real world environment [¶ 0125 and ¶ 0133]); and
enabling access to implementation data, wherein the implementation data enables implementation of the immersive reality content by the user equipment (Miranda; the performance of operations, as addressed above, comprises enabling access to implementation/actionable data wherein the implementation/actionable data enables implementation of the AR (i.e. immersive reality) content by the HMD (i.e. user equipment) [¶ 0019-0020 and ¶ 0105-0107]; additionally, map to frame tracking [¶ 0093]).

However, Bleasdale-Shepherd teaches wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject data network traffic (Bleasdale-Shepherd; the 1st processor and the memory are comprised in a 1st network [¶ 0027-0028, ¶ 0030-0031, and ¶ 0042] and selectively filters/rejects data network traffic as a defined priority/preference [¶ 0063 and ¶ 0067-0068]; moreover, controlling of downloading AR content [¶ 0024-0025 and ¶ 0027-0028]; wherein, transmitted data corresponding to network handling of AR content 120 [¶ 0043-0044 and ¶ 0063-0064]), as a result of which, transporting the immersive reality content via the first network competes less for data computing resources consumed (Bleasdale-Shepherd; transporting the AR (i.e. immersive reality) content via the 1st network downloads/competes less for data computing resources consumed in relation with network traffic [¶ 0063-0064 and ¶ 0067-0068] as a result of selectively reject data network traffic as addressed above; moreover, reducing bandwidth consumption [¶ 0024] using filtering as oppose to non-filtering [¶ 0063, ¶ 0067-0068, ¶ 0077, and ¶ 0080-0081]); and
wherein the first network is adapted to transport the immersive reality content (Bleasdale-Shepherd; the 1st network is adapted to transport the AR (i.e. immersive reality) content [¶ 0063-0064 and ¶ 0067-0068]).
Miranda and Bleasdale-Shepherd are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an augmented reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda, to incorporate wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject data network traffic, as a result of which, transporting the immersive reality content via the first network competes less for data computing resources consumed; and wherein the first network is adapted to transport the immersive reality content (as taught by Bleasdale-Shepherd), in order to provide a reduction in network bandwidth consumption that allows optimized transfer of augmented reality data (Bleasdale-Shepherd; [¶ 0024 and ¶ 0063]).
Miranda as modified by Bleasdale-Shepherd fails to disclose selectively reject generic evolved packet core network traffic causing rejected generic evolved packet 
However, Pedersen teaches determining media content based on the contextual data (Pedersen; determining graphic data content based on the contextual (i.e. header) data [¶ 0233 and ¶ 0238-0239]; additionally, QoS priority tag(s)[¶ 0224]), wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic network traffic causing rejected generic network traffic to traverse a second processor comprised in a second network that is in parallel with the first network (Pedersen; the 1st processor/driver and the memory [¶ 0087-0089], as depicted within Figs. 1E-F, are comprised in a 1st network (i.e. virtual channel 1) and selectively reject generic network traffic causing rejected generic network traffic to traverse a 2nd processor/driver comprised in a 2nd network (i.e. virtual channel 2 and/or virtual channel 3) that is in parallel with the 1st network (i.e. virtual channel 1) as a defined priority [¶ 0242-0243], as illustrated within Figs. 4E-F; moreover, processor connected with one or more components [¶ 0090-0091]; wherein, multi-channels [¶ 0207, ¶ 0209, and ¶ 0242], such that each virtual channel includes its own virtual channel driver [¶ 0235] in relation with determining priority corresponding to a selection [¶ 0207 and ¶ 0236]), as a result of which, transporting the content via the first network competes less for data computing resources of the first network via the rejection of the generic network traffic in comparison to not excluding the generic network traffic from the first network (Pedersen; transporting the graphics data content via the 1st network (i.e. virtual channel 1) competes less for graphics data computing resources of the 1st network (i.e. virtual channel 1) via the rejected of the generic network traffic in comparison to not excluding the generic network traffic from the 1st network [¶ 0235-0236 and ¶ 0242-0243]; moreover, various quality service solutions corresponding to network traffic traversing and comparison [¶ 0240-0241] in relation with network optimization [¶ 0172 and ¶ 0198]).
Miranda in view of Bleasdale-Shepherd and Pedersen are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Bleasdale-Shepherd, to incorporate determining media content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic network traffic causing rejected generic network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the as taught by Pedersen), in order to provide an improved packet processing in relation with improving user experience (Pedersen; [¶ 0003-0006]).
Miranda as modified by Bleasdale-Shepherd and Pedersen fails to disclose generic evolved packet core network traffic causing rejected generic evolved packet core network traffic;
evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic; and
wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
However, Marco teaches a device (Marco; a user-equipment and/or host device [¶ 0030-0033], as illustrated within Fig. 1 and Fig. 2), comprising:
a first processor (Marco; the user-equipment and/or host device, as addressed above, comprises a 1st processor [¶ 0030-0033], as illustrated within Fig. 1); and
when executed by the processor (Marco; the user-equipment and/or host device, as addressed above, comprises execution by the processor [¶ 0031-0033]), facilitate performance of operations (Marco; facilitate performance of operations [¶ 0031-0033]), comprising:
Marco; the performance of operations, as addressed above, comprises determining content based on the packet/contextual data [¶ 0031-0032]; moreover, traffic follow template rules [¶ 0005 and ¶ 0040-0041] and packet inspection [¶ 0044-0046], as illustrated within Fig. 4), wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network (Marco; wherein the 2nd real-time App. and processor (i.e. 1st processor) and implicit memory are comprised in a dedicated EPS bearer (i.e. 1st network) [¶ 0030-0032, ¶ 0035, and ¶ 0040-0041] and selectively reject generic (i.e. lower priority) evolved packet core network traffic causing rejected generic (i.e. lower priority) evolved packet core network traffic to traverse a 1st real-time App. and processor (i.e. 2nd processor) comprised in a default EPS bearer (i.e. 2nd network) that is in parallel with the dedicated EPS bearer (i.e. 1st network) as a defined priority [¶ 0033-0036], as illustrated within Fig. 1 and Fig. 2; moreover, evolved packet system (EPS) corresponding to combination of a long-term evolution (LTE) radio access network and an evolved packet core (EPC) network [¶ 0003-0005]; wherein, memory is an implicit data holder, given computer functionality in relation with buffers and queues in data transferring [¶ 0022-0024, ¶ 0035, and ¶ 0040-0041]), as a result of which, transporting the content via the first network competes less for Marco; transporting the content via the dedicated EPS bearer (i.e. 1st network) competes less for evolved packet core computing resources of the dedicated EPS bearer (i.e. 1st network) via the rejection of the generic (i.e. lower priority) evolved packet core network traffic in comparison to not excluding the generic (i.e. lower priority) evolved packet core network traffic from the dedicated EPS bearer (i.e. 1st network) [¶ 0036-0038]; wherein, higher and lower priority traffic are pushed on to an IP stack [¶ 0034] such that data traffic competes less in compassion to non-rejected or non-prioritized traffic [¶ 0024-0027 and ¶ 0044-0046]; moreover, selective discard rules [¶ 0041-0042]), wherein the first network is a first evolved packet core network (Marco; wherein the dedicated EPS bearer (i.e. 1st network) is a 1st evolved packet core network [¶ 0030-0031], as illustrated within Fig. 1; moreover, EPS bearer in relation with routed data traffic [¶ 0003-0005]), wherein the second network is a second evolved packet core network (Marco; the default EPS bearer (i.e. 2nd network) is a 2nd evolved packet core network [¶ 0030-0031], as illustrated within Fig. 1; moreover, EPS bearer in relation with routed data traffic [¶ 0003-0005]), and wherein the first network is adapted to transport the content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic (Marco; wherein the dedicated EPS bearer (i.e. 1st network) is adapted to transport the content and is a different network than the default EPS bearer (i.e. 2nd network) that is adapted to transport the generic  (i.e. lower priority) evolved packet core network traffic [¶ 0030-0032 and ¶ 0044-0046]).
Miranda in view of Bleasdale-Shepherd and Pedersen and Marco are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce outputted and/or transmittable data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Bleasdale-Shepherd and Pedersen, to incorporate determining media content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic network traffic causing rejected generic network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the content via the first network competes less for data computing resources of the first network via the rejection of the generic network traffic in comparison to not excluding the generic network traffic from the first network (as taught by Marco), in order to provide an improved packet processing during times of high congestion (Marco; [¶ 0001-0004]).

Regarding claim 2, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 1, wherein the sensor is a component of the user equipment (Miranda; the sensor [¶ 0084 and ¶ 0088] is a component of the HMD (i.e. user equipment) [¶ 0100-0101, ¶ 0129, and ¶ 0133]; additionally, one or more sensors of the HMD within an environment [¶ 0120-0121]).  

Regarding claim 3, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 2, wherein the user equipment is a wearable user equipment (Miranda; the HMD (i.e. user equipment) is wearable user equipment [¶ 0098-0099, ¶ 0101, and ¶ 0103-0104], as depicted within Fig. 1).  

Regarding claim 4, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 1, wherein determining the immersive reality content occurs in response to receiving the contextual data from the sensor (Miranda; determining the AR (i.e. immersive reality) content occurs [¶ 0106-0107] in response to receiving the data collected of a physical world (i.e. contextual data) from the sensor [¶ 0134] associated with the HMD [¶ 0104-0105]; moreover, generating AR content [¶ 0228-0229] for a HMD [¶ 0230] in response to data [¶ 0224-0227] of one or more sensors of a physical world environment [¶ 0219-0222], as illustrated within Fig. 32).  

Regarding claim 5, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 4, wherein determining the immersive reality content facilitates an augmented reality experience via the user equipment (Miranda; determining the AR (i.e. immersive reality) content facilitates an AR experience via the HMD (i.e. user equipment) [¶ 0105-0107], as depicted within Fig. 1; moreover, generated AR content [¶ 0220 and ¶ 0228-0229]).  

Regarding claim 6, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 1, wherein the first processor and the memory facilitate a first user-plane portion of a network (Miranda; the 1st processor and memory, as addressed within the parent claim(s), facilitate a 1st user session (i.e. user-plane portion) [¶ 0099, ¶ 0102, and ¶ 0105-0106] of a network [¶ 0015-0016, ¶ 0084, and ¶ 0265]; moreover, XR devices corresponding to a session [¶ 0114, ¶ 0179, and ¶ 0195-0196], associated with data mapping [¶ 0095 and ¶ 0098-0099]), and wherein the operations occur in the first user-plane portion of the network (Miranda; the operations occur in the 1st user session (i.e. user-plane portion) [¶ 0099, ¶ 0102, and ¶ 0105-0106] of a network [¶ 0015-0016, ¶ 0084, and ¶ 0265]). 
Marco further teaches a core network (Marco; a core network [¶ 0030-0031], as illustrated within Fig. 1; moreover, evolved packet system (EPS) corresponding to combination of a long-term evolution (LTE) radio access network and an evolved packet core (EPC) network [¶ 0003-0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Bleasdale-Shepherd, Pedersen, and Marco, to incorporate a core network (as taught by Marco), in order to provide an improved packet processing during times of high congestion (Marco; [¶ 0001-0004]).

Regarding claim 7, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 6, wherein the user equipment is a first user equipment (Miranda; the HMD (i.e. user equipment) is a 1st HMD (i.e. user equipment, 1st XR device) [¶ 0099, ¶ 0102, and ¶ 0105-0106]; moreover, one or more users associated within one or more XR devices associated with one or more sessions [¶ 0095 and ¶ 0195-0196]), wherein the immersive reality content is first immersive reality content (Miranda; the AR (i.e. immersive reality) content is 1st  AR (i.e. immersive reality) content [¶ 0099, ¶ 0102, and ¶ 0105-0106]), wherein the first processor and the memory that facilitate the first user-plane portion of the network further facilitate a second user-plane portion of the network (Miranda; the 1st processor and the memory, as addressed within the parent claim(s), that facilitate the 1st session (i.e. user-plane portion) [¶ 0099, ¶ 0102, and ¶ 0105-0106] of the network [¶ 0015-0016, ¶ 0084, and ¶ 0265] further facilitate a 2nd session (i.e. user-plane portion) session [¶ 0114, ¶ 0179-0180, and ¶ 0195-0196] of the network [¶ 0015-0016, ¶ 0084, and ¶ 0265]), and wherein the second user-plane portion facilitates determining second immersive reality content for implementation by a second user equipment (Miranda; the 2nd session (i.e. user-plane portion) facilitates determining 2nd AR (i.e. immersive reality) content for implementation by a 2nd  HMD (i.e. user equipment, 2nd XR device) [¶ 0099, ¶ 0179-0180, and ¶ 0195-0196], as depicted within Fig. 10).
Marco further teaches a core network (Marco; a core network [¶ 0030-0031], as illustrated within Fig. 1; moreover, evolved packet system (EPS) corresponding to combination of a long-term evolution (LTE) radio access network and an evolved packet core (EPC) network [¶ 0003-0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Bleasdale-Shepherd, Pedersen, and Marco, to incorporate a core network (as taught by Marco), in order to provide an improved packet processing during times of high congestion (Marco; [¶ 0001-0004]).

Regarding claim 8, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 6, wherein the memory is a first memory (Miranda; the memory, as addressed within the parent claim(s), is a 1st memory [¶ 0017-0018 and ¶ 0179]; wherein, hardware is the same for one or more XR devices [¶ 0007, ¶ 0013-0014, and ¶ 0104-0106]; moreover, device comprising a processor and memory [¶ 0307, ¶ 0309, and ¶ 0318]), wherein the contextual data is first contextual data (Miranda; the contextual data, as addressed within the parent claim(s), is 1st contextual data [¶ 0104-0106]), and wherein determining the immersive reality content is further based on second contextual data received via a control-plane portion of the network (Miranda; determining the AR (i.e. immersive reality) content is further based on 2nd contextual data received via a control session via a server (i.e. control-plane portion) of the network [¶ 0179-0180]), and wherein the control-plane portion of the network is facilitated by a third processor and a second memory (Miranda; the control session via a server (i.e. control-plane portion) of the network is facilitated by a 3rd processor and a 2nd memory [¶ 0017-0018 and ¶ 0179-0180]; moreover, core network [¶ 0015-0016, ¶ 0084, and ¶ 0265] associated with one or more XR devices [¶ 0195-0196]).
Marco further teaches a core network (Marco; a core network [¶ 0030-0031], as illustrated within Fig. 1; moreover, evolved packet system (EPS) corresponding to combination of a long-term evolution (LTE) radio access network and an evolved packet core (EPC) network [¶ 0003-0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Bleasdale-Shepherd, Pedersen, and Marco, to incorporate a core network (as taught by Marco), in order to provide an improved packet processing during times of high congestion (Marco; [¶ 0001-0004]).

Regarding claim 9, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 8, wherein the defined priority is a first defined priority (Miranda; the defined priority/order is a 1st defined priority/order [¶ 0201-0203] associated with filtering [¶ 0015-0016 and ¶ 0208-0209]), and wherein the third processor and the second memory reject (Miranda; the 3rd  processor and the 2nd memory, as addressed within the parent claim(s), other filter/reject [¶ 0015-0016 and ¶ 0208-0209]), according to a second defined priority (Miranda; filtering/rejecting, as addressed above, according to a 2nd defined other priority/order [¶ 0201-0203]), the generic evolved packet core network traffic (Miranda; the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) [¶ 0015-0016 and ¶ 0208-0209]), resulting in the Miranda; the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic), as addressed above, resulting in the AR (i.e. immersive reality) content not competing for the transmitted data set(s) (i.e. evolved packet core, filtered data) computing resources consumed by the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) [¶ 0015-0016, ¶ 0198, and ¶ 0201-0203]; such that, the 1st and 2nd XR devices utilize different data (even though similar) [¶ 0098-0099, ¶ 0179-0181, and ¶ 0204-0207], associated with map generation based on aspects of a specific XR device[¶ 0150-0161, ¶ 0191-0192, and ¶ 0195-0196]).  

Regarding claim 10, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 1, wherein the sensor of the user equipment comprises an image sensor (Miranda; the sensor [¶ 0088 and ¶ 0120-0121] of the HMD (i.e. user equipment) comprises a camera (i.e. image sensor) [¶ 0100-0101, ¶ 0129, and ¶ 0133]; moreover, imaging sensors [¶ 0221-0222 and ¶ 0232]).  

Regarding claim 11, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 1, wherein the sensor of the user equipment comprises an audio sensor (Miranda; the sensor of the HMD (i.e. user equipment) [¶ 0088 and ¶ 0100-0101] comprises microphones (i.e. audio sensor) [¶ 0232]).  

Regarding claim 12, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 1, wherein the sensor of the user equipment comprises a location sensor (Miranda; the sensor of the HMD (i.e. user equipment) [¶ 0088 and ¶ 0100-0101] comprises a GPS (location sensor) [¶ 0179 and ¶ 0232]).  

Regarding claim 13, Miranda in view of Bleasdale-Shepherd, Pedersen, and Marco further discloses the device of claim 1, wherein the sensor of the user equipment comprises an orientation sensor (Miranda; the sensor of the HMD (i.e. user equipment) [¶ 0088 and ¶ 0100-0101] comprises one or more gyroscopes (i.e. orientation sensor) [¶ 0120-0121 and ¶ 0232]).  



Claim(s) 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda, in view of Pulapaka et al., US PGPUB No. 20180198824 A1, hereinafter Pulapaka, in view of Pedersen, and in further view of Marco.

Regarding claim 14, Miranda discloses a method (Miranda; a method of an apparatus [¶ 0006, ¶ 0010, ¶ 0012, and ¶ 0015]), comprising: 
receiving from an immersive reality device, by a system comprising a first processor, contextual data (Miranda; receiving from a server and/or network (i.e. immersive reality device) contextual data by a HMD (i.e. system, head mounted display) [¶ 0105-0106, ¶ 0140, and ¶ 0179-0180] comprising a 1st processor [¶ 0007 and ¶ 0011-0012]; wherein, data is transmitted from a server and received by a XR device [¶ 0020-0021]; additionally, the XR device transmits data to a server [¶ 0158 and ¶ 0176-0177] in relation with transmitting data [¶ 0015-0016 and ¶ 0208-0209] and data handling [¶ 0198-0203]); 
determining, by the system, immersive reality content based on the contextual data from the immersive reality device (Miranda; determining AR (i.e. immersive reality) content based on the contextual data from the server and/or network (i.e. immersive reality device) by the HMD (i.e. system) [¶ 0105-0106, ¶ 0140, and ¶ 0179-0180]; moreover, data is transmitted from a server and received by a XR device [¶ 0020-0021], and the XR device transmits data to a server [¶ 0158 and ¶ 0176-0177]); and 
enabling, by the system, access to implementation data by the immersive reality device (Miranda; enabling access to implementation/actionable data by the server and/or network (i.e. immersive reality device) by HMD (i.e. system) [¶ 0105-0107 and ¶ 0179-0180]; additionally, map to frame tracking [¶ 0019-0020 and ¶ 0093]), wherein the implementation data enables implementation of the immersive reality content by the immersive reality device (Miranda; the implementation/actionable data enables implementation of the AR (i.e. immersive reality) content by the server and/or network (i.e. immersive reality device) [¶ 0105-0107 and ¶ 0179-0180]).  

However, Pulapaka teaches wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes network traffic based on a level of available processing resources of the first processor (Pulapaka; the host operating system 102 (i.e. system) receives network resources 112 and/or network 108 (i.e. immersive reality device) communication/traffic associated with the network resources 112 and/or network 108 (i.e. immersive reality device) [¶ 0022-0024, ¶ 0026, and ¶ 0032] and filters/excludes network traffic (i.e. transmitted data) based on a level of available processing resources of the 1st processor [¶ 0021, ¶ 0032, ¶ 0066-0067, and ¶ 0070]; wherein, the wearable device creates an immersive reality [¶ 0021] of data [¶ 0022]), wherein communicating with the Pulapaka; communicating with the network resources 112 and/or network 108 (i.e. immersive reality device) consumes fewer processing resources than where the 1st processor does not filter/exclude the network traffic (i.e. transmitted data) [¶ 0066-0068 and ¶ 0070-0071]).
Miranda and Pulapaka are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda, to incorporate wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes network traffic based on a level of available processing resources of the first processor, wherein communicating with the immersive reality device consumes fewer processing resources than where the first processor does not exclude the network traffic (as taught by Pulapaka), in order to provide a reduction in runtime for a system/device while allowing optimized resource consumption in relation with data (Pulapaka; [¶ 0018-0020]).
Miranda as modified by Pulapaka fails to disclose receiving from an immersive reality device, by a system comprising a first processor of a first network in parallel with a second network comprising a second processor, contextual data;

shifting the generic evolved packet core network traffic to the second network;
not exclude the generic evolved packet core network traffic;
wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
However, Pedersen teaches receiving from an media device, by a system comprising a first processor of a first network in parallel with a second network comprising a second processor, contextual data (Pedersen; receiving from an media device contextual data by a system comprising a 1st processor/driver of a 1st network (i.e. virtual channel 1) in parallel with a 2nd network (i.e. virtual channel 2 and/or virtual channel 3) comprising a 2nd processor/driver [¶ 0087-0089 and ¶ 0242-0243], as illustrated within Figs. 4E-F; moreover, processor connected with one or more components [¶ 0090-0091]; wherein, multi-channels [¶ 0207, ¶ 0209, and ¶ 0242], such that each virtual channel includes its own virtual channel driver [¶ 0235] in relation with determining priority corresponding to a selection [¶ 0207 and ¶ 0236]), wherein the system receives media device traffic associated with the media device and excludes network traffic based on a level of available processing resources of the first processor resulting in shifting network traffic to the second network (Pedersen; the system receives media device traffic associated with the media device and excludes (non-graphics) network traffic based on a level of available processing resources of the 1st processor/driver resulting in shifting/regulating (graphics) network traffic to the 2nd network [¶ 0087-0089 and ¶ 0242-0243]; wherein, multi-channels [¶ 0207, ¶ 0209, and ¶ 0242], such that virtual channel driver is utilized [¶ 0235-0236] in relation with determining priority corresponding to a selection [¶ 0207 and ¶ 0236]), wherein communicating with the media device consumes fewer processing resources than where the processor does not exclude the network traffic (Pedersen; communicating with the media device consumes fewer processing resources than where the processor does not exclude (graphics) network traffic [¶ 0235-0236 and ¶ 0242-0243]; moreover, various quality service solutions corresponding to network traffic traversing and comparison [¶ 0240-0241] in relation with network optimization [¶ 0172 and ¶ 0198]). 
Miranda in view of Pulapaka and Pedersen are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Pulapaka, to incorporate receiving from an media device, by a system comprising a first processor of a first network in parallel with a second network comprising a second processor, contextual data, wherein the system receives media device traffic associated with the media device and excludes network traffic based on a level of available processing resources of the first processor resulting in shifting network traffic to the as taught by Pedersen), in order to provide an improved packet processing in relation with improving user experience (Pedersen; [¶ 0003-0006]).
Miranda as modified by Pulapaka and Pedersen fails to disclose evolved packet core network traffic;
generic evolved packet core network traffic; and
wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
However, Marco teaches receiving from a context device, by a system comprising a first processor of a first network in parallel with a second network comprising a second processor, contextual data (Marco; receiving from a context device (i.e. App.) [¶ 0030-0033], by a user-equipment and/or host (i.e. system) comprising a 2nd real-time App. and processor (i.e. 1st processor) of a dedicated EPS bearer (i.e. 1st network) in parallel with a default EPS bearer (i.e. 2nd network) comprising a 1st real-time App. and processor (i.e. 2nd processor), contextual data [¶ 0033-0036], as illustrated within Fig. 1 and Fig. 2), wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes generic evolved packet core network traffic based on a level of available processing resources of the first processor resulting in shifting the generic evolved Marco; the user-equipment and/or host (i.e. system) [¶ 0030-0033], as illustrated within Fig. 1 and Fig. 2, receives content device traffic associated with the content device and excludes generic (i.e. lower priority) evolved packet core network traffic based on a level of available processing resources of the 2nd real-time App. and processor (i.e. 1st processor) resulting in shifting/adjusting the generic (i.e. lower priority) evolved packet core network traffic to the default EPS bearer (i.e. 2nd network) [¶ 0033-0036 and ¶ 0040-0041], as illustrated within Fig. 1 and Fig. 2; moreover, evolved packet system (EPS) corresponding to combination of a long-term evolution (LTE) radio access network and an evolved packet core (EPC) network [¶ 0003-0005]), wherein communicating with the context device consumes fewer processing resources than where the processor does not exclude the generic evolved packet core network traffic (Marco; communicating with the context device implicitly consumes fewer processing resources than where the processor does not exclude the generic (i.e. lower priority) evolved packet core network traffic [¶ 0036-0038]; wherein, higher and lower priority traffic are pushed on to an IP stack [¶ 0034] such that data traffic and resource consumption [¶ 0041-0042] is implicit given selective discard rules associated with non-rejected/non-prioritized traffic [¶ 0024-0027 and ¶ 0044-0046]), wherein the first network is a first evolved packet core network (Marco; wherein the dedicated EPS bearer (i.e. 1st network) is a 1st evolved packet core network [¶ 0030-0031], as illustrated within Fig. 1; moreover, EPS bearer in relation with routed data traffic [¶ 0003-0005]), wherein the second network is a second evolved packet core network (Marco; the default EPS bearer (i.e. 2nd network) is a 2nd evolved packet core network [¶ 0030-0031], as illustrated within Fig. 1; moreover, EPS bearer in relation with routed data traffic [¶ 0003-0005]), and wherein the first network is adapted to transport the content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic (Marco; wherein the dedicated EPS bearer (i.e. 1st network) is adapted to transport the content and is a different network than the default EPS bearer (i.e. 2nd network) that is adapted to transport the generic  (i.e. lower priority) evolved packet core network traffic [¶ 0030-0032 and ¶ 0044-0046]).
Miranda in view of Pulapaka and Pedersen and Marco are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce outputted and/or transmittable data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Pulapaka and Pedersen, to incorporate receiving from a context device, by a system comprising a first processor of a first network in parallel with a second network comprising a second processor, contextual data, wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes generic evolved packet core network traffic based on a level of available processing resources of the first processor resulting in shifting the generic evolved packet core network traffic to the second network, wherein communicating with the context device consumes fewer processing resources than where the processor does as taught by Marco), in order to provide an improved packet processing during times of high congestion (Marco; [¶ 0001-0004]).

Regarding claim 15, Miranda in view of Pulapaka, Pedersen, and Marco further discloses the method of claim 14, wherein determining the immersive reality content occurs contemporaneous to the receiving of the contextual data from the immersive reality device (Miranda; determining the AR (i.e. immersive reality) content occurs implicitly contemporaneous/simultaneous to the receiving of the contextual data from the server and/or network (i.e. immersive reality device) [¶ 0105-0106, ¶ 0140, and ¶ 0179-0180], given a transmission between a server and a client [¶ 0020-002, ¶ 0158, and ¶ 0176-0177]).  

Regarding claim 17, Miranda in view of Pulapaka, Pedersen, and Marco further discloses the method of claim 14, wherein: 
the first processor is associated with a user-plane reduced competition evolved packet core device (Miranda; the 1st processor [¶ 0015-0018] is associated with a session XR device (i.e. user-plane reduced competition evolved packet core device) [¶ 0099, ¶ 0102, and ¶ 0104-0106]; moreover, XR devices corresponding to a session [¶ 0114, ¶ 0179, and ¶ 0195-0196], associated with data mapping [¶ 0095 and ¶ 0098-0099]);
the receiving of the contextual data from the immersive reality device (Miranda; receiving of the server and/or network (i.e. immersive reality) contextual data from a server and/or network (i.e. immersive reality device) by a HMD (i.e. system, head mounted display) [¶ 0104-0106, ¶ 0140, and ¶ 0179-0180]; wherein, data is transmitted from a server and received by a XR device [¶ 0020-0021]; additionally, the XR device transmits data to a server [¶ 0158 and ¶ 0176-0177]) comprises: 
receiving first contextual data by the first processor (Miranda; receiving 1st contextual data by the 1st processor [¶ 0015-0018] associated with a XR device [¶ 0099, ¶ 0102, and ¶ 0104-0106]); and
receiving first supplemental information by the first processor based on the first contextual data (Miranda; receiving 1st supplemental information by the 1st processor based on the 1st contextual data [¶ 0099, ¶ 0102, and ¶ 0104-0106]; additionally, generated data within a session processed by a XR device [¶ 0114, ¶ 0179-0180, and ¶ 0195-0196]); and
in response to a third processor of a control-plane reduced competition evolved packet core device receiving second contextual data and receiving second supplemental information based on the second contextual data (Miranda; in response to a 3rd processor of a control session (i.e. control-plane reduced competition) server (i.e. evolved packet core device) receiving 2nd contextual data and receiving 2nd supplemental information based on the 2nd contextual data [¶ 0017-0018, ¶ 0179-0180, and ¶ 0195-0196]), the determining of the immersive reality content Miranda; determining of the server and/or network (i.e. immersive reality) content based on the contextual data from the server and/or network (i.e. immersive reality device) then comprises determining the server and/or network (i.e. immersive reality) content based on the 1st contextual data [¶ 0148, ¶ 0176-0177, and ¶ 0179-0180] in response to a 2nd processor of a control session (i.e. control-plane reduced competition) server (i.e. evolved packet core device) receiving 2nd contextual data and receiving 2nd supplemental information based on the 2nd contextual data, as addressed above), the second contextual data (Miranda; the 2nd contextual data [¶ 0179-0180]), the first supplemental information (Miranda; the 1st supplemental information [¶ 0179-0180]), and the second supplemental information (Miranda; the 2nd supplemental information [¶ 0179-0180]).  
Marco further teaches the first processor is comprised in a user-plane reduced competition evolved packet core device (Marco; the 2nd real-time App. and processor (i.e. 1st processor) is comprised in a user-plane [¶ 0030-0033] reduced competition evolved packet core device [¶ 0034-0036 and ¶ 0040-0041]; wherein, competition of the evolved packet core is in relation with the priority of packets [¶ 0044-0046]; moreover, evolved packet system (EPS) corresponding to combination of a long-term evolution (LTE) radio access network and an evolved packet core (EPC) network [¶ 0003-0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Pulapaka, Pedersen, and Marco, to incorporate the first processor is comprised in a user-plane reduced competition evolved packet core device (as taught by Pedersen), in order to provide an improved packet processing in relation with improving user experience (Pedersen; [¶ 0003-0006]).



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Pulapaka, Pedersen, and Marco as applied to claim(s) 14 above, and further in view of Byl et al., US PGPUB No. 20180350145 A1, hereinafter Byl.

Regarding claim 16, Miranda in view of Pulapaka, Pedersen, and Marco further discloses the method of claim 14, wherein the enabling of the access to the implementation data by the immersive reality device comprises enabling the access to a device selected from an augmented reality device (Miranda; the enabling of the access to the implementation/actionable data by the server and/or network (i.e. immersive reality device) comprises enabling the access to a HMD (i.e. device) selected from an augmented reality device [¶ 0105-0107 and ¶ 0179-0180]).
Miranda as modified by Pulapaka, Pedersen, and Marco fails to disclose a device selected from a group of devices comprising a HOLOLENS device, a MAGIC LEAP device, an augmented reality device, a virtual reality device, and a mixed reality device
Byl; a AR device 106 (i.e. device) selected from a group of devices comprising a HOLOLENS device, a MAGIC LEAP device, an AR device, a VR device, and a MR device [¶ 0018]). 
Miranda in view of Pulapaka, Pedersen, and Marco and Byl are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce outputted and/or transmittable data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Pulapaka, Pedersen, and Marco, to incorporate a device selected from a group of devices comprising a HOLOLENS device, a MAGIC LEAP device, an augmented reality device, a virtual reality device, and a mixed reality device (as taught by Byl), in order to provide an interactive augmented environment while in real time (Byl; [¶ 0002-0005]).



Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda and further in view of Pedersen and Marco.

Regarding claim 18, Miranda discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a first processor, Miranda; a non-transitory machine-readable (storage) medium when executed by a 1st processor [¶ 0011-0013 and ¶ 0020] comprising executable instructions that facilitate performance of operations [¶ 0013-0016]; moreover, computer configurations comprising hardware/process for controlling and instructions/programs  [¶ 0318, ¶ 0320, and ¶ 0322-0325]; additionally, an XR system comprising one or more XR devices and server configured to perform using a processor and executable tasks [¶ 0007 and ¶ 0011-0012]; moreover, one or more modules of the HMD comprise stored instructions to be executed by the HMD [¶ 0112, ¶ 0114, ¶ 0121, and ¶ 0126-0128]; and moreover, computer configuration of a processor and executable instructions to perform tasks [¶ 0306-0307, ¶ 0309-0310, and ¶ 0312]), comprising: 
in response to receiving a portion of contextual data from an immersive reality device (Miranda; in response to receiving a portion of contextual data from an server and/or network (i.e. immersive reality device) [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180]), determining immersive reality content based on the portion of contextual data (Miranda; determining server and/or network (i.e. immersive reality) content based on the portion of contextual data [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180] in response to receiving a portion of contextual data from an server and/or network (i.e. immersive reality device), as addressed above), wherein the first processor exclusively receives immersive reality device traffic (Miranda; the 1st processor exclusively receives server and/or network (i.e. immersive reality device) communion/traffic [¶ 0176-0177 and ¶ 0179-0180]); and 
Miranda; enabling access to a server and/or network (i.e. immersive reality) content data package by the server and/or network (i.e. immersive reality device) [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180]), wherein the immersive reality content data package enables implementation of the immersive reality content by the immersive reality device (Miranda; the server and/or network (i.e. immersive reality) content data package enables implementation of the server and/or network (i.e. immersive reality) content by the server and/or network (i.e. immersive reality device) [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180]).  
Miranda fails to disclose determining content based on the portion of contextual data, wherein the portion of contextual data is communicated to evolved packet core equipment via an evolved packet core network that comprises the first processor in a first network in parallel with a second network comprising a generic packet core processor, wherein the first processor exclusively receives device traffic as a result of steering the portion of contextual data away from the first network and into the second network, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic. 
However, Pedersen teaches in response to receiving a portion of contextual data from a media device (Pedersen; in response to receiving a portion of contextual (i.e. header) data from a media device [¶ 0233 and ¶ 0238-0239]; additionally, QoS priority tag(s) [¶ 0224]), determining media content based on the portion of contextual Pedersen; determining graphic data content based on the portion of contextual (i.e. header) data [¶ 0242-0243]), wherein the portion of contextual data is communicated to data equipment via an data network that comprises the first processor in a first network in parallel with a second network comprising a generic processor (Pedersen; the portion of contextual (i.e. header) data is communicated to data equipment via an data network that comprises the 1st processor/driver in a 1st network (i.e. virtual channel 1) in parallel with a 2nd network comprising a generic data processor/driver [¶ 0242-0243]; moreover, processor connected with one or more components [¶ 0090-0091]; wherein, multi-channels [¶ 0207, ¶ 0209, and ¶ 0242], such that each virtual channel includes its own virtual channel driver [¶ 0235] in relation with determining priority corresponding to a selection [¶ 0207 and ¶ 0236]), wherein the first processor exclusively receives media device traffic as a result of steering the portion of contextual data away from the first network and into the second network (Pedersen; the 1st processor/driver exclusively receives media device traffic as a result of steering/directing the portion of contextual data away from the 1st  network (i.e. virtual channel 1) and into the 2nd network (i.e. virtual channel 2 and/or virtual channel 3) [¶ 0235-0236 and ¶ 0242-0243]; moreover, network traffic traversing and comparison [¶ 0207, ¶ 0209, and ¶ 0240-0241]).
Miranda and Pedersen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Miranda, to incorporate in response to receiving a portion of contextual data from a media device, determining media content based on the portion of contextual data, wherein the portion of contextual data is communicated to data equipment via an data network that comprises the first processor in a first network in parallel with a second network comprising a generic processor, wherein the first processor exclusively receives media device traffic as a result of steering the portion of contextual data away from the first network and into the second network (as taught by Pedersen), in order to provide an improved packet processing in relation with improving user experience (Pedersen; [¶ 0003-0006]).
Miranda as modified by Pedersen fails to disclose evolved packet core equipment via an evolved packet core network;
a generic packet core processor; and
a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
However, Marco teaches in response to receiving a portion of contextual data from a media device (Marco; in response to receiving from a context device (i.e. App.) [¶ 0030-0033], by a user-equipment and/or host (i.e. system) comprising a 2nd real-time App. and processor (i.e. 1st processor) of a dedicated EPS bearer (i.e. 1st network) in parallel with a default EPS bearer (i.e. 2nd network) comprising a 1st real-time App. and processor (i.e. 2nd processor), contextual data [¶ 0033-0036], as illustrated within Fig. 1 and Fig. 2), determining content based on the portion of contextual data (Marco; determining content based on the portion of contextual data in response to receiving from a context device (i.e. App.) [¶ 0030-0033]), wherein the portion of contextual data is communicated to evolved packet core equipment via an evolved packet core network that comprises the first processor in a first network in parallel with a second network comprising a generic packet core processor (Marco; the portion of contextual data is communicated to evolved packet core equipment via an evolved packet core network that comprises the 2nd real-time App. and processor (i.e. 1st processor) in a dedicated EPS bearer (i.e. 1st network) in parallel with a default EPS bearer (i.e. 2nd network) comprising a 1st real-time App. and processor (i.e. generic packet core processor) [¶ 0033-0036], as illustrated within Fig. 1 and Fig. 2), wherein the first processor exclusively receives device traffic as a result of steering the portion of contextual data away from the first network and into the second network (Marco; the 2nd real-time App. and processor (i.e. 1st processor) exclusively receives device traffic as a result of directing/steering the portion of contextual data away from the dedicated EPS bearer (i.e. 1st network) and into the default EPS bearer (i.e. 2nd network) [¶ 0024-0027 and ¶ 0044-0046], as illustrated within Fig. 4; moreover, high and low priority traffic [¶ 0032-0034 and ¶ 0040-0042] in accepting or rejecting bearer requests [¶ 0035-0037]), wherein the first network is a first evolved packet core network (Marco; wherein the dedicated EPS bearer (i.e. 1st network) is a 1st evolved packet core network [¶ 0030-0033], as illustrated within Fig. 1; moreover, EPS bearer in relation with routed data traffic [¶ 0003-0005]), wherein the second network is a Marco; the default EPS bearer (i.e. 2nd network) is a 2nd evolved packet core network [¶ 0030-0031], as illustrated within Fig. 1; moreover, EPS bearer in relation with routed data traffic [¶ 0003-0005]), and wherein the first network is adapted to transport the content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic (Marco; wherein the dedicated EPS bearer (i.e. 1st network) is adapted to transport the content and is a different network than the default EPS bearer (i.e. 2nd network) that is adapted to transport the generic  (i.e. lower priority) evolved packet core network traffic [¶ 0030-0032 and ¶ 0044-0046]).
Miranda in view of Pedersen and Marco are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce outputted and/or transmittable data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Pedersen, to incorporate in response to receiving a portion of contextual data from a media device, determining content based on the portion of contextual data, wherein the portion of contextual data is communicated to evolved packet core equipment via an evolved packet core network that comprises the first processor in a first network in parallel with a second network comprising a generic packet core processor, wherein the first processor exclusively receives device traffic as a result of steering the portion of contextual data away from the first network and into the second network, wherein the first network is a first evolved packet core network, wherein the second network is a as taught by Marco), in order to provide an improved packet processing during times of high congestion (Marco; [¶ 0001-0004]).

Regarding claim 19, Miranda in view of Pedersen and Marco further discloses the non-transitory machine-readable medium of claim 18, wherein the contextual data comprises first contextual data employed by the first processor to determine first supplemental information and second contextual data employed by a second processor to determine second supplemental information (Miranda; the contextual data comprises 1st contextual data employed by the 1st processor to determine 1st supplemental information and 2nd contextual data employed by a 2nd processor to determine 2nd supplemental information [¶ 0176-0177 and ¶ 0179-0180]; additionally, an XR system comprising one or more XR devices and server configured to perform using a processor and executable tasks [¶ 0007 and ¶ 0011-0012]; moreover, computer configurations comprising hardware/process for controlling and instructions/programs [¶ 0318, ¶ 0320 and ¶ 0322-0325]), and wherein determining the immersive reality content is further based on the first supplemental information and the second supplemental information (Miranda; the determining the server and/or network (i.e. immersive reality) content is further based on the 1st supplemental information and the 2nd supplemental information [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180]).  

Regarding claim 20, Miranda in view of Pedersen and Marco further discloses the non-transitory machine-readable medium of claim 19 wherein the first processor is a first user-plane processor (Miranda; 1st processor is a 1st session (i.e. user-plane) processor [¶ 0099, ¶ 0102, and ¶ 0104-0106]; additionally, generated data within a session processed by a XR device [¶ 0114, ¶ 0179-0180, and ¶ 0195-0196]), and wherein the first user-plane processor is at a different hierarchical level of a defined hierarchy than the second user-plane processor (Miranda; the 1st session (i.e. user-plane) processor is at a different hierarchical level of a defined hierarchy than the 2nd session (i.e. user-plane) processor [¶ 0179-0180 and ¶ 0195-0196]).  




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616